861 F.2d 264Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David HOLT, Plaintiff-Appellant,v.Samuel A. WILSON, III;  G. Ross Wingo;  North CarolinaParole Commission, Defendants-Appellees.
No. 88-6669.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 14, 1988.Decided:  Oct. 20, 1988.

David Holt, appellant pro se.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
David Holt appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.  Holt v. Wilson, C/A No. 88-406-CRT (E.D.N.C. May 25, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.